-Judge Bwckker
delivered the opinion of the Court.
The only point presented in the record of tisis cause, necessary to be considered,is, whether the circuit court ought-to have sustained a motion for a continuance of it, at the term it was tried, made/ by the complainants, upon an affidavit-filed, and made apart of the bill of exceptions.
We are of opinion that it was improperly overruled.
Wherefore, the decree of the inferior court, dissolving the injunction which had been obtained, and dismissing the complainant’s bill, must be reversed with costs, and the cause remanded for further proceedings thereon.